                 Case:20-80059-jwb         Doc #:10 Filed: 06/01/2020   Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF MICHIGAN
                                    ______________________

In re
                                                                   Chapter 7
FULL SPECTRUM MANAGEMENT, LLC,                                     Case No.: 19-00613-jwb
                                                                   HONORABLE JAMES W. BOYD
                                          Debtor.
                                                    /

KELLY M. HAGAN, Chapter 7 Trustee for
The estate of Full Spectrum Management, LLC,

                                  Plaintiff,
v                                                                  Adversary Proceeding
                                                                   Case No.: 20-80059-jwb

MARK D. NOSS, an individual, MARK D. NOSS,
O.D., L.L.C., a Michigan limited liability company,
d/b/a FULL SPECTRUM EYECARE, MDN
DEVELOPMENT, LLC, a Michigan limited liability
company, SMART SCHOOLS MANAGEMENT,
INC., a former Michigan corporation,SMART
SCHOOLS MANAGEMENT OFBAY CITY, LLC,
a former Michigan limited liability company,
SMART SCHOOLS, INC., a former Michigan
corporation and STEVEN INGERSOLL, an
individual, jointly and severally,

                                  Defendants.
                                                    /
KEVIN M. SMITH                     (P 48976)
Beadle Smith, PLC
Attorneys for Kelly M. Hagan
Chapter 7 Trustee
445 South Livernois Road, Suite 305
Rochester Hills, MI 48307
248.650.6097
ksmith@bbssplc.com
ˆ
WALLACE H. TUTTLE                  (P 21644)
Wallace H. Tuttle & Associates, P. C.
Attorney for Defendants Mark D. Noss, Mark
D. Noss, O.D., L.L.C., d/b/a Full Spectrum
Eyecare, and MDN Development, LLC
3229 Logan Valley Road
P O Box 969
Traverse City, MI 49685-0969
231.941.0750
whtpc@tuttlelawtc.com



                        STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT
                    Case:20-80059-jwb    Doc #:10 Filed: 06/01/2020      Page 2 of 2


               KELLY M. HAGAN, Chapter 7 Trustee for the estate of Full Spectrum Management, LLC,
Plaintiff, through her attorney, Kevin M. Smith, and MARK D. NOSS, an individual, MARK D. NOSS,
O.D., L.L.C., a Michigan limited liability company, d/b/a FULL SPECTRUM EYECARE and MDN
DEVELOPMENT, LLC, a Michigan limited liability company, Defendants, through their attorney, Wallace
H. Tuttle, hereby stipulate to the entry of an Order extending the period for the timely filing of the
answer to this Adversary Complaint for a period of 30 days, through Wednesday, July 1, 2020.



  /s/ Kevin M. Smith                                   /s/ Wallace H. Tuttle
KEVIN M. SMITH                                        WALLACE H. TUTTLE
Attorney for Plaintiff                                Attorney for Defendants


Dated: June 1, 2020.                                  Dated: June 1, 2020.




3109.00:05/20:wht
